Case 18-12012-LSS Doc1017-1 Filed 09/11/20 Page 1of4

Schedule I

 

Claimant | Claim Number

 

42 WEST LLC

ATTN: GREG O'CONNOR
600 THIRD AVE, 23RD FLR
NEW YORK, NY 10016

219

 

ALAMO DRAFTHOUSE CINEMA LLC
ATTN: SEAN BROWN

612A E 6TH ST

AUSTIN, TX 78701

79

 

AMC NETWORK ENTERTAINMENT LLC
ATTM: STANLEY KOPEC

11 PENN PLAZA, 16TH FLOOR

NEW YORK, NY 10001

63

 

CITY EVENTIONS USA LLC
MARIA LALLY

1333 BROADWAY, SUITE 502
NEW YORK, NY 10018

206

 

CITYBRIDGE LLC

ATTENTION: LEGAL DEPT

10 HUDSON YARDS 26TH FLOOR
NEW YORK, NY 10001

271

 

DEUTSCH, JOSHUA, ESQ.

C/O CAROLINE R. DJANG

BEST BEST & KRIEGER LLP

18101 VON KARMAN AVE., SUITE 1000
IRVINE, CA 92612 95

JOSHUA DEUTSCH, ESQ.
418 S. SWALL DRIVE
BEVERLY HILLS CA 90211

 

 

 

 

DOCS_NY:41097.3 64202/003
Case 18-12012-LSS Doc 1017-1

Filed 09/11/20 Page 2 of 4

 

Claimant

 

EDMODO INC

ATTN: MARK COSTIGAN
1200 PARK PL SUITE 400
SAN MATEO, CA 94403

172

 

GIMLET MEDIA INC

ATTN: CHRISTINA SULLIVAN
41 FLATBUSH AVE 7TH FL
BROOKLYN, NY 11217

109

 

JUSTWATCH INC
ONE BOSTON PLACE, SUITE 2600
BOSTON, MA 02108

103

 

LA LIVE PROPERTIES LLC AKA LA
LIVE AND AKA LA LIVE THEATER
C/O ARENT FOX LLP

ATTN: RICHARD D. BUCKLEY

555 W 5TH ST 48TH FL

LOS ANGELES, CA 90013-1065

TAK-WONG — FINANCE
800 W. OLYMPIC BLVD, SUITE #305
LOS ANGELES, CA 90015

297

 

MOCEAN LLC

A/K/A MOCEAN PICTURES LLC
ATTN: RALUCA HIRINIA &
ROSHONE HARMON

2440 S SEPULVEDA BLVD, STE 150
LOS ANGELES, CA 90064

80

 

NOT ORDINARY MEDIA LLC
ATTN: BRENT NEILL, COO

600 WILSHIRE BLVD, SUITE 1500
LOS ANGELES, CA 90017

 

320

 

 

DOCS_NY:41097.3 64202/003

Claim Number eo

 
Case 18-12012-LSS Doc 1017-1 Filed 09/11/20 Page 3 of 4

 

Claimant Claim Number

 

PANDORA MEDIA INC
C/O BIALSON BERGEN & SCHWAB
ATTN: LAWRENCE SCHWAB
& THOMAS GAA
633 MENLO AVE, STE 100
MENLO PARK, CA 94025

77

 

PLACEIQ INC

ATTN: LAUREN LEGUIZAMON

1065 AVE OF THE AMERICAS 18TH FLR
NEW YORK, NY 10018

69

 

PXL BROS LLC

ATTN: MATTHEW MICHALOWSKI
849 S BROADWAY STE 602

LOS ANGELES, CA 90014

114

 

SWISHER PRODUCTIONS LEC
ATTN: NATHAN SWISHER
1438 N GOWER ST 183
BLDG 6060, STE 300 BOX 3
HOLLYWOOD, CA 90028

 

THE CW NETWORK LLC

C/O GLICKFELD FIELDS AND JACOBSON LLP
ATTN: LAWRENCE M JACOBSON

8383 WILSHIRE BOULEVARD SUITE 341
BEVERLY HILLS, CA 90211 179

THE CW NETWORK LLC
ATTN: DANA ABEL

3300 W. OLIVE AVENUE, #3074
BURBANK CALIFORNIA 91505

 

THE DOG AGENCY LLC
135 MADISON AVE, 57 FL 22
NEW YORK, NY 10016

 

 

 

 

DOCS_NY:41097.3 64202/003
Case 18-12012-LSS Doc1017-1 Filed 09/11/20 Page 4 of 4

 

 

Claimant . Claim Number
TRESENSA INC

443 PARK AVE SOUTH, SUITE 506 38

NEW YORK, NY 10016

 

 

 

 

DOCS_NY:41097.3 64202/003
